COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-453-CV
 
THOMAS BURON ROBISON, JR.                                                     
APPELLANT
V.
DONNA KAREN ROBISON                                                               
APPELLEE
 
------------
FROM THE 233RD DISTRICT COURT OF
TARRANT COUNTY
------------
MEMORANDUM OPINION
(1) AND JUDGMENT
----------
We have considered "Appellant's
Motion To Dismiss The Appeal." It is the court's opinion that the motion
should be granted; therefore, we dismiss the appeal. See TEX.
R. APP. P. 42.1(a)(1), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution
issue.
 
                                                       
   PER CURIAM
 
PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: July 3, 2003

1. See Tex. R. App. P. 47.4.